Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

2.	Applicant’s arguments see pages 6-10 filed on 10/21/22, with respect to the rejection(s) of claim(s) under 102(a)(1) and 103 have been fully considered but are not persuasive.	

3.          With respect to applicant’s remarks regarding rejected claims on pages 6-7, the examiner respectfully disagrees.  Applicants argue “According to definition a), Applicant submits that Loi does not disclose a waveguide traversing a through-substrate via since in region C in the figure shown in the Office Action only air is arranged but no “structure of conductive or dielectric material boundaries”.   
        The following definition disclosed:
        https://www.ahdictionary.com/word/search.html?q=waveguide
       A structure of conductive or dielectric material boundaries used to guide high-frequency electromagnetic and acoustic waves.
         First, the area C, (the following figure 1) has boundaries of grids 11, 10, and its walls.  In the other words, the structure of waveguide region C has the structure of the detection cavity 4A, which is used to guide light beams from light source to detector 6.  
          Further, as in the following figure 1, waveguide region C is traversing a through-substrate 20 via chamber 4.
        Second, element gas pump and air can conduct light.  Therefore, as disclosed in the explanation of Office Action mailed 07/25/22, any device/element/material/element (such as a duct, coaxial cable, glass, fiber, air, gas, region …) designed to confine, direct, conduct, transmit … the propagation of electromagnetic waves (such as light beam, laser, radiation, wavelength …) is not different from a waveguide.  

           The Wikipedia definition disclosed:
  https://en.wiktionary.org/wiki/waveguide
A structure which guides waves, such as electromagnetic waves, light, or sound waves.
           Applicants argue (on page 7) “Definition … is taken from Wikipedia, which is a free encyclopedia which, Applicant submits, makes it less reliable than the other definitions from dictionaries”.   The examiner respectfully disagrees.  All dictionaries on website of OneLook Dictionary Search are free.  Why Wikipedia is less reliable than the other definitions? In the other words, the above argument is only an assumption, and this assumption must be proved.  Further, even if Wikipedia is less reliable, the dictionary cannot disclose a wrong definition for the wording waveguide.  

           On pages 7-8, Applicants argue “Loi does not describe that the transparent regions 7A and 7B are configured to guide the radiation emitted by the light source 5. The transparent regions 7A and 7B rather do not hinder the propagation of the radiation and do not influence the propagation of the radiation in any way. Thus, Loi does not disclose that the transparent regions 7A and 7B guide, confine, or direct the radiation. The same is true for the detection area 4A, which comprises air but no materials for guiding radiation. The radiation emitted by the light source 5 reaches the photodetector 6, but is not achieved by guiding the radiation by components outside of the light source but by emitting the radiation in the direction of the photodetector by the light source. Consequently, the transparent regions and the detection area cannot be regarded as waveguides. … First, the transparent regions and the detection area of Loi cannot be regarded as waveguides. Second, Loi does not disclose a component that traverses the sample chamber and is also arranged adjacent to the sample chamber. … the detection area 4A is arranged within the sample chamber. The transparent regions 7A and 7B are arranged outside of the sample chamber. Thus, none of these components traverses the sample chamber.” The examiner respectfully disagrees.  
              As explained in the previous Office Action, Loi clearly disclosed that light beam D, emitted from light source 5, and received by photodetector 6.  In the other words, light beam D is guided/transmitted/conducted by the transparent material inside the optical cavity 16A and 16B via portion E (containing transparent region 7A), portion C (containing gas pump and air), and further portion F (containing transparent region 7B).  Light beam D is from light source 5 to the photodetector 6 traverse the sample chamber 4 or through-substrate 4.  Note that, according to the above definitions, any structure which guides light waves is not different from a waveguide.  Therefore, portion E, portion C, and further portion F are not different from portion of wave guide, and Loi has disclosed the limitation “waveguide traverses the through-substrate”. 

4.         The limitation in Applicants’ argument on page 7, lines 21-2, must be added into the claims in order to be considered.

5.          With respect to applicants’ remarks regarding rejected claims on page 8 the examiner respectfully disagrees.  Applicants argue: “Loi does not disclose at least “a waveguide is arranged in or above the dielectric, electromagnetic radiation from the source of electromagnetic radiation being coupled into a portion of the waveguide, a further portion of the waveguide is arranged at the photodetector, and the waveguide traverses the through-substrate via at a location between the portion and the further portion”.  According to the following figure 1, Loi clearly teaches a waveguide (portion E, C, F) is arranged above the dielectric (element 3B), and electromagnetic radiation (element 12), from the source of electromagnetic radiation (element 5), being coupled into a portion of the waveguide (portion E, C, F), and the waveguide traverses the through-substrate (element 4), via at a location between the portion and the further portion, (element E, F).

6.        Claims 2, 3, 5, 9 and 10 depend ultimately from independent claim 1, and are NOT allowable at least due to their dependence on and NOT allowable base claim, as well as, for the additional features they recite.

          Grounds for the rejection of claims are provided below as necessitated by amendment.





[AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A1)][AltContent: textbox (A)][AltContent: textbox (B1)][AltContent: textbox (B)]
    PNG
    media_image1.png
    228
    503
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claim(s) 1, 4-8, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Loi et al. (Pub. No. 2016/0077218). Hereafter “Loi”.
            Regarding Claim(s) 1, Loi teaches 
           a substrate, (figure 1, element 20),
           a photodetector, (figure 1, element 6),
           a dielectric on or above the substrate, (figure 1, elements 3A, 3B), 
          a source of electromagnetic radiation, (figure 1, element 5), and 
          a through-substrate via in the substrate, (figure 1, chamber 4 is not different from a through-substrate via),
          the through-substrate via; is exposed to an environment, (figure 1, chamber 4 is not different from a through-substrate via, and chamber 4 is exposed to an environment), 
          a waveguide is arranged in or above the dielectric, electromagnetic radiation from the source of electromagnetic radiation being coupled into a portion of the waveguide, (above figure 1, optical element 8 or transparent material 7A, 7B, or region C which guides light beam 12 is not different from a waveguide, dielectric material 3A, 3B.  Please see the explanation in paragraphs 4 above, and paragraphs 3-5 of the previous Final Office Action mailed 12/10/21),
          a further portion of the waveguide is arranged at the photodetector, and the waveguide traverses the through-substrate via at a location between the portion and the further portion, (above figure 1, transparent materials 7A, 7B, is not different from a waveguide traverses the through substrate 20, with the portion E, and further portion F.  Please see the explanation in paragraph 4 above),

            Regarding Claim(s) 4, Loi teaches the source of electromagnetic radiation is integrated in the substrate or in the dielectric, (figure 1, light source 5 is integrated in the body 2 of the substrate 20).

            Regarding Claim 6, Loi teaches the photodetector is integrated in the substrate, (figure 1, the photodetector 6 is integrated in the body 2 of substrate 20).

            Regarding Claim 7, Loi teaches an integrated circuit formed in the substrate, the integrated circuit being configured for an operation of the photodetector (figure 1, element 18; [0037, 0042, 0139]).

            Regarding Claim 8, Loi teaches a grating in the portion of the waveguide where the electromagnetic radiation is coupled into the waveguide, and a further grating in the further portion of the waveguide opposite the photodetector, ([0041, 0104]; figure 5, element 11).

            Regarding Claim 11, Loi teaches a further substrate, the substrate being arranged on the further substrate, and a duct in the further substrate prolonging the through-substrate via, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, and chamber 4 is not different from a duct in the further substrate 20).

            Regarding Claim 14, Loi teaches a fan or pump in the further substrate, (figure 2 air pump).  The limitation “the fan or pump being configured to generate a gas flow through the through-substrate via” is just an intended used.

            Regarding Claim 15, Loi teaches the gas flow is modulated by a geometry of the through-substrate via and by an operation of the fan or pump, (abstract, [0010, 0011, 0044]).


Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 2, 3, 5, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (Pub. No. 2016/0077218) in view of Zhan et al. (U.S. Pub. No. 2016/0370282). Hereafter “Loi” and “Zhan”. 

            Regarding Claim 5, Loi teaches all the limitations of claim 1 as stated above except for the source of electromagnetic radiation is a vertical-cavity surface-emitting laser.  Loi teaches a laser-emitting, ([0037, 0111]).   Further, Loi’s Figure 1, light source 5 is an emitting laser source having a vertical-cavity surface.  Therefore, Loi’s laser is not different from a vertical-cavity surface-emitting laser.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the laser means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.

            Regarding Claims 2, 3, Loi teaches all the limitations of claim 1 as stated above except for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, each of the individual waveguides traversing the through-substrate via, and a plurality of individual waveguides arranged in parallel and on different levels above the substrate.  Zhan teaches for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, on different levels above the substrate, each of the individual waveguides traversing the through-substrate via, (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 9, Loi teaches a further through-substrate via in the substrate, conduit connecting the through-substrate via and the further through-substrate, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, detection cavity 4A is not different from conduit connecting the through-substrate via and the further through-substrate).
           Although Loi does not teach a plurality of individual waveguides forming the waveguide, the individual waveguides traversing the through-substrate via, the further through-substrate via, or both the through-substrate via and the further through-substrate via, Zhan teaches (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 10, Loi teaches the through-substrate via and the further through-substrate via have different dimensions along directions of the individual waveguides, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20 have different dimensions).
Allowable Subject Matter
13.          Claims 16, 17 are allowed.
14.           Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The allowable Subject matter for claims 16, 12-13, was indicated in office Action mailed on 08/03/21.
16.       The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 17. 
17.          As claim 17, the prior art of record taken alone or in combination, fails to disclose or render obvious a particle sensor device, comprising a waveguide comprising a first portion, a second portion, and a material on which particles are adsorbed wherein the waveguide is arranged in or above the dielectric and electromagnetic radiation from the source of electromagnetic radiation is coupled into the first portion of the waveguide, wherein the second portion of the waveguide is arranged at the photodetector, and the through-substrate via is exposed to an environment, the waveguide traverses the through-substrate via at a location between the first portion and the second portion, and the particles are absorbed on the waveguide inside the through-substrate via; in combination with the rest of the limitations of claim 17.

Conclusion 
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 8, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877